DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,10,13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments assert the Schnepp-Pesch expander is not designed with the ring-structures as the amended claims recite. However, the new reference to Ferrera addresses this new limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the use of “open ended language” while permissible to use, in this instance is ambiguous and indefinite. How can there be at a minimum one ring-shaped structure that comprises a “distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween” because in giving the ordinary understanding of “at least one” requires one ring-shaped structure and not what is being claimed as possibly three at a minimum according to the next open-ended recitation? This seems impossible or makes no sense especially when the claim includes the clause of a “ring-shaped structure … is shaped in a single curve to form the ring-shaped structure” such that multiple ring-shaped structures clearly would result in more than one curve. It is suggested to possibly use “at least three ring-shaped structures” if Applicant wishes to use open ended recitations. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10,11,2,17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ferrera (2007/0150045) in view of Schnepp-Pesch et al. (5354309). 
Ferrera discloses (paragraph 7) a method for maintaining patency of a body lumen comprising: advancing at least one expander structure into the body lumen which is to be maintained in an open configuration and deploying the al least one expander structure from a low-profile configuration into a deployed configuration (paragraphs 14,52) against a tissue lining of the body lumen. Fig. 1A shows an expander structure formed with one or more ring-shaped structures coupled by tangential portions of the expander structure, wherein each of the ring-shaped structures define a different plane that is perpendicular to the longitudinal axis of the expander structure. It can be seen there is one distal ring-shaped structure and one proximal ring-shaped structure and at least one ring-shaped structure located therebetween such that there is only one tangential portion that couples with each of the proximal and distal ring-shaped portions. in anatomical luminal vessels, paragraph 1. Ferrera also illustrates (Fig. 1A) the expander structure can include ring-shaped structures with a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, wherein a portion of the elongate wire forming the at least one ring-shaped structure located therebetween is shaped in a single curve to form the ring-shaped structure, wherein only one first tangential portion couples the proximal ring-shaped structure and the at least one ring-shaped structure located therebetween, and wherein only one second tangential portion couples the distal ring-shaped structure and the at least one ring-shaped structure located therebetween. However, Ferrera did not the wire having first and second enlarged, atraumatic ends. Schnepp-pesch et al. teach (Figs. 5-7) ends of a wire can have enlarged atraumatic ends 16.  It would have been obvious to one of ordinary skill in the art to alternatively use atraumatic ends as taught by Schnepp-pesch et al. with the ring-shaped expander structure of Ferrera in the method of maintaining a body lumen such that it gives the surgeon easier capture capability when repositioning or removal of the stent expander structure and use of either end is accessible, but also atraumatic or not causing trauma as passed along the vessel lumen. Regarding claim 11, Ferrera discloses (paragraph 54) the deployment diameter can be within the dimensions of 8-16mm. With respect to claim 12, Ferrera did not explicitly disclose the other anatomical lumen to be a prostatic urethra. Schnepp-pesch et al. teach (col. 3, lines 46-50) that anatomical vessel lumens needing an expander structure can include a prostatic urethra. It would have been obvious to one of ordinary skill in the art to use the expander structure in a prostatic urethra as taught by Schnepp-Pesch et al. in the method of deploying the expander structure of Ferrera to anatomical vessels needing patency maintained. Regarding claim 17, it can be seen in Fig. 1A that each of the ring-shaped structures lie in a different plane and are parallel to one another. 
	Claim(s) 1,2,8,9,13-16,18 are rejected under 35 U.S.C. 103(a) as obvious over Schnepp-Pesch et al. ‘309 in view of Ferrera (2007/0150045) and alternatively Gross et al. (2010/0130815). With respect to claim 13, Schnepp-Pesch et al. discloses a method to deploy an expander in a body lumen and place in the urethra (col. 6, line 11. It can be seen (Fig. 7) the expander comprises an elongate wire 20 that is expandable into a configuration having a plurality of ring-shaped structures in which the distal and proximal ring-shaped structures. Schnepp-Pesch discloses (col. 6, lines 11- 15) that the method involves locating the expander in the prostatic urethra such that upon expansion, the ring-shaped structures are capable of engaging a wall of the prostatic urethra. It is noted that Schnepp-Pesch discloses (col. 6, lines 10-13) to expand the expander into engagement with a urethral wall that is stenosed to a diameter larger than the diameter of the stenosed urethra lumen without the expander. However, Schnepp-pesch did not explicitly show an expander with each of the plurality of ring-shaped structures define a different plane that is perpendicular to the longitudinal axis, wherein a portion of the elongate wire forming the at least one ring-shaped structure located therebetween is shaped in a single curve to form the ring-shaped structure, wherein the ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, and wherein only one first tangential portion couples the proximal ring-shaped structure and the at least one ring-shaped structure located therebetween, and wherein only one second tangential portion couples the distal ring-shaped structure and the at least one ring-shaped structure located therebetween. Ferrera teaches (Fig. 1A) an expander with a plurality of ring-shaped structures with each defining a different plane and a portion of the elongate wire forming the at least one ring-shaped structure located therebetween is shaped in a single curve to form the ring-shaped structure, wherein the ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, and wherein only one first tangential portion couples the proximal ring-shaped structure and the at least one ring-shaped structure located therebetween, and wherein only one second tangential portion couples the distal ring-shaped structure and the at least one ring-shaped structure located therebetween. Ferrera also teaches (paragraph 9) that the design of the different plane ring-shaped structures with the one tangential portion to each proximal and distal ring-shaped structure and at least one ring-shaped structure located between is easily captured for redeployment. It would have been obvious to one of ordinary skill in the art to use the stent or expander structure as taught by Ferrera in the method of treatment of prostatic urethra by Schnepp-pesch such that the surgeon can easily manipulate the expander and remove or reposition if needed without trauma to the patient vessel. It is also noted that Schnepp-Pesch disclose (col. 5, lines 35-38) the expander is configured to be invaginated within a tissue lining of the prostatic urethra. However, in the alternative, Schnepp-Pesch did not explicitly disclose the
expander’s deployed diameter is larger than a diameter of the prostatic urethra without
an expander therein. Gross et al. teach (paragraphs 329,733,789) that in deploying an
expander for a urethra, it is configured that the expander has a larger diameter than the
diameter of the prostatic urethra without an expander therein. Gross et al. also teach
(paragraph 889) that the expander is configured to be invaginated within a tissue lining
of a prostatic urethra. It would have been obvious to one of ordinary skill in the art to
provide the expander with a deployed diameter that is greater than a diameter of the
prostatic urethra without the expander therein as taught by Gross et al. in the method of
deploying an expander by Schnepp-Pesch et al. such that it allows the expander to be
secured in the site without risk of dislodging or moving from the constricted site for the
time it remains implanted such that the normal flow diameter is restored.
Regarding claim 14, Schnepp-Pesch did not explicitly disclose the expander is
delivered in its collapsed state through a lumen of a deployment member. Gross et al.
teach (paragraphs 558-560) the prostatic implant is delivered through a deployment
member in a collapsed state. It would have been obvious to one of ordinary skill in the
art to use a deployment member to have the expander in a collapsed state to deliver via
a lumen therein as taught by Gross et al. in the method of delivering an expander in the
urethra by Schnepp-Pesch et al. so that the expander is kept restrained and no
premature deployment occurs until the surgeon places the delivery device or has the
expander at the site of implantation. With respect to claim 15, Schnepp-Pesch did not
explicitly disclose the use of a cytoscope to deliver the expander. Gross et al. teach
(paragraph 875) that a deployment member to be used in delivering an implant to a
prostatic urethra is a cytoscope. It would have been obvious to one of ordinary skill in
the art to alternatively use a cytoscope as taught by Gross et al. in the method of delivering an expander to a urethra by Schnepp-Pesch, since such a substitution would
only involve routine skill in the art and provide a surgeon a visible working device.
Regarding claim 18, it can be seen that the plurality of ring-shaped structures each
define different planes that are parallel with one another as seen in Fig. 1A from the stent expander alternatively used and taught by Ferrera.
With respect to claim 1, Schnepp-Pesch et al. disclose (col. 6, lines 11-15) a
method for maintaining patency of a prostatic urethra lumen, comprising: advancing at
least one expander structure into the prostatic urethra lumen which is to be maintained
in an open configuration, wherein the expander structure is a unitary structure 20 having
ring-shaped structures 19a formed (col. 2, line 33) from an elongate wire, see Fig. 7. However, Schnepp-pesch did not explicitly show an expander with each of the plurality of ring-shaped structures define a different plane that is perpendicular to the longitudinal axis, wherein a portion of the elongate wire forming the at least one ring-shaped structure located therebetween is shaped in a single curve to form the ring-shaped structure, wherein the ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, and wherein only one first tangential portion couples the proximal ring-shaped structure and the at least one ring-shaped structure located therebetween, and wherein only one second tangential portion couples the distal ring-shaped structure and the at least one ring-shaped structure located therebetween. Ferrera teaches (Fig. 1A) an expander with a plurality of ring-shaped structures with each defining a different plane and a portion of the elongate wire forming the at least one ring-shaped structure located therebetween is shaped in a single curve to form the ring-shaped structure, wherein the ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, and wherein only one first tangential portion couples the proximal ring-shaped structure and the at least one ring-shaped structure located therebetween, and wherein only one second tangential portion couples the distal ring-shaped structure and the at least one ring-shaped structure located therebetween. Ferrera also teaches (paragraph 9) that the design of the different plane ring-shaped structures with the one tangential portion to each proximal and distal ring-shaped structure and at least one ring-shaped structure located between is easily captured for redeployment. It would have been obvious to one of ordinary skill in the art to use the stent or expander structure as taught by Ferrera in the method of treatment of prostatic urethra by Schnepp-pesch such that the surgeon can easily manipulate the expander and remove or reposition if needed without trauma to the patient vessel. Further Schnepp-pesch disclose deploying the at least one expander structure against a tissue lining of the prostatic urethra lumen (col. 5, lines 35-38). However, Schnepp-Pesch did not disclose that the deployment diameter is sized to be between 8-16mm. Gross et al. teach (paragraph 733) that an expander structure for a prostatic urethra can have a deployment diameter within the size range of 8-16mm. Regarding the deployment diameter being greater than the prostatic urethra expanded diameter. See the above explanation for claim 13. It would have been obvious to one of ordinary skill in the art to select an expanded diameter that is within the range of 8-16mm as taught by Gross et al. for an expander structure in the method of Schnepp-Pesch et al. since finding the optimal size for the patient's lumen being treated is a result effective variable that provides the appropriate supportive dimensions to maintain the urethral lumen open. With respect to claim 2, Schnepp-Pesch as modified with Ferrera did not explicitly state deploying the at least one expander comprises altering the deployment diameter of the expander structure. Gross el al. teach that the deployment diameter can be altered, paragraph 626. would have been obvious to one of ordinary skill in the art to alter the deployment diameter following implantation as taught by Gross et al. in the method of deploying an expander structure by Schnepp-Pesch such that it can be corrected to meet the desired lumen dimensions if it was too small of a diameter and flow through the urethra is insufficient. Regarding claim 8, Schnepp-Pesch did not explicitly disclose reconfiguring the al least one expander structure from a low profile configuration within the prostatic urethra lumen. Gross does teach (paragraph 13) that it is common practice and known that a surgeon can reconfigure the at least one expander structure from a low profile configuration within the prostatic urethra lumen. It would have been obvious to one of ordinary skill in the art to reconfigure the expander within the lumen as taught by Gross in the method of deploying an expander in the urethra by Schnepp such that the surgeon accurately places the expander and supports the lumen to prevent constriction. Regarding claim 9, Schnepp did not explicitly disclose deploying the at least one expander structure against one or more lobes of a prostate. Gross et al teach that the expander structure is placed at a lobe, paragraph 480 and a second expander would be placed al a second lobe, paragraph 481. It would have been obvious to one of ordinary skill in the art to place an expander at a lobe as taught by Gross in the method of treating a urethra by Schnepp as modified with Ferrera such that the tissue site enlarged is pushed aside to open the lumen. Regarding claim 16, it can be construed that the plurality of ring-shaped structures each define different planes that are parallel with one another as seen in Fig. 1A of the expander taught by Ferrera.  
Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Schnepp-Pesch et al. ‘309 in view of Ferrera (2007/0150045) and in view of Gross et al. (2070/0120815) as applied to claim 1 above, and further in view of Hartley (2005/0131525). Schnepp-Pesch et al. in view of Ferrera and Gross et al. is explained supra. However, Schnepp-Pesch as modified by Gross did not explicitly disclose the at least one expander structure has a length of between 0.2 mm to 1.5 mm. Hartley teaches (paragraph 25) expander structures for a body lumen have a minimum diameter of 3mm and that the diameter can be twice the length, which equates to 1.5mm. It would have been obvious to one of ordinary skill in the art to use a length between 0.2- 1.5mm as taught by Hartley for the expander structure used in the method of Schnepp as modified with Ferrera and Gross since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges only involves routine skill in the art. In re Aller, 10 USPQ 233. It is common sense the surgeon will find the right length to accommodate the patient’s lumen size. With respect to claim 4, Schnepp as modified by Ferrera and Gross did not explicitly disclose the at least one expander structure has a width of between 0.2 mm to 1.5mm. Hartley teaches (paragraph 26) the expander structure has a width (thickness) of 0.5mm. It would have been obvious to one of ordinary skill in the art to use a width (thickness) between 0.2-1.5 mm as taught by Hartley for the expander structure used in the method of Schnepp as modified with Ferrera and Gross since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges only involves routine skill in the art. In re Aller, 10 USPQ 233, It is common sense the surgeon will find the right width to impart sufficient properties to support the patient’s lumen. 
	
Allowable Subject Matter
Claims 5,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799